Lincoln Benefit Life Company 1treet, Suite 200 Lincoln, Nebraska68508 VIA EDGAR TRANSMISSION September 7, 2016 Securities and Exchange Commission treet, N.E. Washington, DC 20549 RE:Lincoln Benefit Life Variable Annuity Account ("Registrant") File No. 811-07924 Members of the Commission: On behalf of Lincoln Benefit Life Company and Lincoln Benefit Life Variable Annuity Account, we hereby submit, pursuant to Rule 30b2-1(b) under the Investment Company Act of 1940 (“1940 Act”), that the semi-annual reports for the following underlying funds for the period ended June 30, 2016, have been submitted to contract owners. Fund Company 1940 Act Registration No. The Alger Portfolios 811-05550 Deutsche Investments VIT Funds 811-07507 Deutsche Variable Series I 811-04257 Deutsche Variable Series II 811-05002 Federated Insurance Series 811-08042 Variable Insurance Products Fund 811-03329 Variable Insurance Products Fund II 811-05511 Goldman Sachs Variable Insurance Trust 811-08361 AIM Variable Insurance Funds (Invesco Variable Insurance Funds) 811-07452 Janus Aspen Series 811-07736 JPMorgan Insurance Trust 811-07874 Lazard Retirement Series, Inc. 811-08071 Legg Mason Partners Variable Equity Trust 811-21128 Legg Mason Partners Variable Income Trust 811-06310 MFS Variable Insurance Trust 811-08326 Oppenheimer Variable Account Funds 811-04108 Panorama Series Fund 811-03255 PIMCO Variable Insurance Trust 811-08399 Putnam Variable Trust 811-05346 Rydex Variable Trust 811-08821 T. Rowe Price Equity Series, Inc. 811-07143 T. Rowe Price International Series, Inc. 811-07145 The Universal Institutional Funds, Inc. 811-07607 VanEck VIP Trust 811-05083 Wells Fargo Variable Trust 811-09255 Some of the funds included in each Fund Company’s semi-annual report filings may not be available under every contract offered by the Registrant.We understand that the funds have filed or will file these reports with the Commission. You may direct any questions regarding this filing to the undersigned at (203) 653-3895. Very truly yours, /s/Leigh McKegney Leigh McKegney Chief Legal Officer, Secretary and Vice President
